UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: November 30, 2012 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record. Company Name Meeting Date CUSIP Ticker Regency Energy Partners LP December 16, 2011 75885Y107 RGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approval of the terms of the Regency Energy Partners LP 2011 Long-Term Incentive Plan, which provides for awards of options, all as more fullly described in the Proxy Statement Issuer Company Name Meeting Date CUSIP Ticker Southern Union Company December 9, 2011 SUG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To approve and adopt the Second Amended and Restated Agreement and Plan of Merger, dated as of July 19,2011, by and among Energy Transfer Equity, L.P., Sigma Acquisition Corporation and Southern Union Company, as it may be amended from time to time, all as more fully described in the Proxy Statement Issuer For For To approve, on an Advisory (non-binding) basis, the compensation to be received by Southern Union Company's named Executive Officers in connection with the Merger Issuer For For To approve any Adjournments of the special meeting, if necessary, to solicit additional Proxies in favor of the Proposal to adopt the Merger Agreement Issuer Company Name Meeting Date CUSIP Ticker National Fuel Gas Company March 8, 2012 NFG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Philip C. Ackerman 2) R. Don Cash 3) Stephen E. Ewing For For Vote to ratify PricewaterhouseCoopers LLP as registered public accounting firm Issuer For For Advisory vote to approve compensation of executives Issuer For For Vote to approve the 2012 annual at risk compensation incentive plan Issuer For For Vote to approve the 2012 performance incentive plan Issuer Company Name Meeting Date CUSIP Ticker El Paso Corporation March 6, 2012 28336L109 EP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Agreement and plan of Merger, by and among El Paso Corporation ("El Paso"), Sirius Holdings Merger Corporation, Sirius Merger Corporation, Kinder Morgan, Inc., Sherpa Merger Sub, Inc. and Sherpa Acquisition, LLC (Merger Agreement) and agreement & Plan of Merger by and among El Paso, Sirius Holdings Merger Corporation & Sirius Merger Corporation (First Merger Agreement) Issuer For For To Approve any Adjournment of the special meeting, if necessary, to solicit additional Proxies in favor of the proposal to adopt the Merger agreement and the first Merger agreeement Issuer For For To Approve on any Advisory (non-binding) basis the compensation that may be paid or become payable to El Paso's named Executive Officers that is based on or otherwise relates to the proposed transactions Issuer Company Name Meeting Date CUSIP Ticker EQT Corporation April 18, 2012 26884L109 EQT Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Director: Kenneth M. Burke Issuer For For Election of Director: Margaret K. Dorman Issuer For For Election of Director: Philip G. Behrman, PH.D Issuer For For Election of Director: A. Bray Cary, Jr. Issuer For For Election of Director: Lee T. Todd, Jr., PH.D Issuer For For Approval of the company's executive compensation Issuer For For Ratify appointment of Ernst & Young LLP as independent registered public accountants Issuer Against For Shareholder proposal regarding declassification of the company's board of directors Security Holder Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 24, 2012 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Directors recommend: A vote for election of the following nominees Issuer 1-Robert G. Croyle 2-Barry R. Pearl For For Advisory resolution to approve executive compensation Issuer For For Ratification of appointment of independent auditor Issuer Company Name Meeting Date CUSIP Ticker Transcanada Corp April 27,2012 89353D107 TRP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Issuer 01 Kevin E. Benson 02 Derek H. Burney 03 E. Linn Draper 04 Paule Gauthier 05 Russell K. Girling 06 S. Barry Jackson 07 Paul L. Joskow 08 John A. MacNaughton 09 Paula Rosput Reynolds 10 W. Thomas Stephens 11 D. Michael G. Stewart 12 Richard E. Waugh For For Appointment of KPMG LLP, chartered accountants as auditors and authorize the directors to set their remuneration Issuer For For Resolution to accept Transcanada Corporation's approach to executive compensation, as described in the accompanying management information circular Issuer Company Name Meeting Date ISIN Ticker Pembina Pipeline Corporation March 27,2012 CA7063271034 PPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To approve the issuance of up to 130,000,000 Pembina Shares to holders of common shares of Provident Energy Ltd, Pembina and Pembina AcquisitionCo Inc Issuer For For An amendment to Pembina's articles to increase the maximum number of directors of Pembina from 9 to 11 Issuer Company Name Meeting Date CUSIP Ticker Centerpoint Energy, Inc. April 26, 2012 15189T107 CNP Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1a- Donald R. Campbell For For 1b- Milton Carroll For For 1c- O. Holcombe Crosswell For For 1d- Michael P. Johnson For For 1e- Janiece M. Longoria For For 1f- David M. McClanahan For For 1g- Susan O. Rheney For For 1h- R. A. Walker For For 1i- Peter S. Wareing For For 1j- Sherman M. Wolff For For Ratify the appointment of Deloitte & Touche LLP as independent auditors for 2012 Issuer For For Approve the advisory resolution on Executive Compensation Issuer Company Name Meeting Date CUSIP Ticker Spectra Energy Corp May 1, 2012 SE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 01- William T. Esrey 02- Gregory L. Ebel 03- Austin A. Adams 04- Joseph Alvarado 05- Pamela L. Carter 06- F. Anthony Comper 07- Peter B. Hamilton 08- Dennis R. Hendrix 09- Michael McShane 10- Joseph H. Netherland 11- Michael E.J. Phelps For For Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2012 Issuer For For An amendment to the company's amended and restated Certificate of Incorporation to provide for a majority vote standard in uncontested Director elections Issuer For For An advisory resolution to approve Executive Compensation Issuer Company Name Meeting Date CUSIP Ticker Dominion Resources, Inc. May 8, 2012 25746U109 D Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 01- William P. Barr For For 02- Peter W. Brown, M.D. For For 03- Helen E. Dragas For For 04- Thomas F. Farrell II For For 05- John W. Harris For For 06- Robert S. Jepson, Jr. For For 07- Mark J. Kington For For 08- Frank S. Royal, M.D. For For 09- Robert H. Spilman, Jr. For For 10- David A. Wollard For For Ratification of the appointment of the independent auditors for 2012 Issuer For For Advisory vote on Approval of Executive Compensation ("Say on Pay") Issuer Against For Report Assessing Benefits of 15% Electric Generation from Wind and Solar by 2025 Security Holder Against For Report on Policy Options to Encourage Installation of Renewable Energy Generation Systems Security Holder Against For Report on Impact of Plant Closures on Communities Security Holder Against For Report Assessing Use of Coal Obtained through Mountaintop Removal Coal Mining Security Holder Against For Report on Impact and Risks of Increased Extraction and Use of Natural Gas Security Holder Against For Report on Special Review of Nuclear Safety by Committee of Indpendent Directors Security Holder Company Name Meeting Date CUSIP Ticker Enbridge Inc. May 9, 2012 29250N105 ENB Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 01- David A. Arledge 02- James J. Blanchard 03- J. Lorne Braithwaite 04- Patrick D. Daniel 05- J. Herb England 06- Charles W. Fischer 07- V. Maureen Kempston Darkes 08- David A. Leslie 09- Al Monaco 10- George K. Petty 11- Charles E. Shultz 12- Dan C. Tutcher 13- Catherine L. Williams For For Appointment of PricewaterhouseCoopers LLP as Auditors Issuer For For Approach to Executive Compensation Issuer Against For Shareholder Proposal that the Board of Directors provide a report to shareholders that details how the Board has assessed the risks associated with First Nations' opposition to the Northern Gateway Pipeline Security Holder Company Name Meeting Date CUSIP Ticker Wisconsin Energy Corporation May 3, 2012 WEC Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 01- John F. Bergstrom 02- Barbara L. Bowles 03- Patricia W. Chadwick 04- Robert A. Cornog 05- Curt S. Culver 06- Thomas J. Fischer 07- Gale E. Klappa 08- Ulice Payne, Jr. 09- Mary Ellen Stanek For For Approval of Amendments to Wisconsin Energy Corporation's restated Articles of Incorporation to implement a majority voting standard for the Election of Directors in non-contested elections Issuer For For Approval of Amendments to Wisconsin Energy Corporation's bylaws to implement a majority voting standard for the Election of Directors in non-contested elections Issuer For For Ratification of Deloitte & Touche LLP as Independent Auditors for 2012 Issuer For For Advisory vote to approve compensation of the named Executive Officers Issuer Company Name Meeting Date CUSIP Ticker Sempra Energy May 10, 2012 SRE Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1a- Alan L. Boeckmann For For 1b- James G. Brocksmith Jr. For For 1c- Donald E. Felsinger For For 1d- Wilford D. Godbold Jr. For For 1e- William D. Jones For For 1f- William G. Ouchi For For 1g- Debra L. Reed For For 1h- Carlos Ruiz For For 1i- William C. Rusnack For For 1j- William P. Rutledge For For 1k- Lynn Schenk For For 1l- Luis M. Tellez For For Ratification of Independent Registered Public Accounting Firm Issuer For For Advisory Approvalof Executive Compensation Issuer Against For Stockholder proposal regarding Independent Board Chairman Security Holder Against For Stockholder proposal regarding sustainability Security Holder Company Name Meeting Date CUSIP Ticker Holly Energy Partners LP April 25, 2012 HEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approve an Amendment and Restatement of the Holly Energy Partners, L.P. long-term Incentive Plan (as it has been amended from time to time, The LTIP), which, among other things, provides for an increase in the maximum number of common units reserved and available for delivery with respect to Awards under The LTIP to 1,250,000 Common Units (The "LTIP Proposal") Issuer For For Approve the Adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve The LTIP Proposal Issuer Company Name Meeting Date CUSIP Ticker Kinder Morgan Inc May 9, 2012 49456B101 KMI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 01- Richard D. Kinder 02- C. Park Shaper 03- Steven J. Kean 04- Henry Cornell 05- Deborah A. MacDonald 06- Michael Miller 07- Michael C. Morgan 08- Kenneth A. Pontarelli 09- Fayez Sarofim 10- Joel V. Staff 11- John Stokes 12- R. Baran Tekkora 13- Glenn A. Youngkin For For The Ratification of the selection of PricewaterhouseCoopers, LLP as Independent Registered Public Accounting Firm for 2012 Issuer For For The approval, on an advisory basis, of the compensation of named Executive Officers Issuer 3 years For The frequency with which an advisory vote is held on the compensation of named Executive Officers Issuer Company Name Meeting Date CUSIP Ticker Questar Corporation May 10, 2012 STR Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1a- Teresa Beck For For 1b- R.D. Cash For For 1c- Laurence M. Downes For For 1d- Ronald W. Jibson For For 1e- Gary G. Michael For For 1f- Keith O. Rattie For For 1g- Harris H. Simmons For For 1h- Bruce A. Williamson For For Ratify the selection of Ernst & Young LLP as the Company's Independent Auditor Issuer For For Advisory vote to approve named Executive Officer compensation Issuer Company Name Meeting Date CUSIP Ticker Targa Resources Corp May 25, 2012 87612G101 TRGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 01- In Seon Hwang 02- Joe Bob Perkins 03- Ershel C. Redd, Jr. For For To ratify the selection of PricewaterhouseCoopers LLP as the Company's Independent Registered Public Accountants for 2012 Issuer Company Name Meeting Date CUSIP Ticker The Williams Companies, Inc May 17, 2012 WMB Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1a- Alan S. Armstrong For For 1b- Joseph R. Cleveland For For 1c- Irl F. Engelhardt For For 1d- John A. Hagg For For 1e- Juanita H. Hinshaw For For 1f- Frank T. Macinnis For For 1g- Steven W. Nance For For 1h- Murray D. Smith For For 1i- Janice D. Stoney For For 1j- Laura A. Sugg For For Ratification of Ernst & Young LLP as Auditors for 2012 Issuer For For Approval, by non-binding advisory vote, of the Company's Executive Compensation Issuer Company Name Meeting Date CUSIP Ticker CMS Energy Corporation May 18, 2012 CMS Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1a- Merribel S. Ayres For For 1b- Jon E. Barfield For For 1c- Stephen E. Ewing For For 1d- Richard M. Gabrys For For 1e- David W. Joos For For 1f- Philip R. Lochner, Jr. For For 1g- Michael T. Monahan For For 1h- John G. Russell For For 1i- Kenneth L. Way For For 1j- John B. Yasinsky For For Advisory vote to approve the Corporation's Executive Compensation Issuer For For Ratification of Independent Registered Public Accounting Firm (PricewaterhouseCoopers LLP) Issuer Company Name Meeting Date ISIN Ticker Keyera Corporation May 8, 2012 CA4932711001 KEY Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1.1- James V. Bertram 1.2- Robert B. Catell 1.3- Michael B.C. Davies 1.4- Nancy M. Laird 1.5- Hon. E.Peter Lougheed 1.6- Donald J. Nelson 1.7- H. Neil Nichols 1.8- William R. Stedman For For To appoint Deloitte & Touche LLP as auditors of Keyera for a term expiring at the close of the next annual meeting of Shareholders Issuer Company Name Meeting Date CUSIP Ticker Nisource Inc. May 15, 2012 65473P105 NI Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1.1- Richard A. Abdoo For For 1.2- Aristides S. Candris For For 1.3- Sigmund L. Cornelius For For 1.4- Michael E. Jesanis For For 1.5- Marty R. Kittrell For For 1.6- W. Lee Nutter For For 1.7- Deborah S. Parker For For 1.8- Ian M. Rolland For For 1.9- Robert C. Skaggs, Jr. For For 1.10- Teresa A. Taylor For For 1.11- Richard L. Thompson For For 1.12- Carolyn Y. Woo For For To ratify the appointment of Deloitte & Touche LLP as the Company's Independent Registered Public Accountants Issuer For For To consider advisory approval of executive compensation Issuer For For To consider an amendment to the Company's Employee Stock Purchase Plan Issuer Against For To consider a stockholder proposal regarding cumulative voting Security Holder Company Name Meeting Date CUSIP Ticker Nextera Energy, Inc. May 25, 2012 65339F101 NEE Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1a- Sherry S. Barrat For For 1b- Robert M. Beall, II For For 1c- James L. Camaren For For 1d- Kenneth B. Dunn For For 1e- J. Brian Ferguson For For 1f- Lewis Hay, III For For 1g- Toni Jennings For For 1h- Oliver D. Kingsley, Jr. For For 1i- Rudy E. Schupp For For 1j- William H. Swanson For For 1k- Michael H. Thaman For For 1l- Hansel E. Tookes, II For For Ratification of appointment of Deloitte & Touche LLP as NextEra Energy's Independent Registered Public Accounting Firm for 2012 Issuer For For Approval, by non-binding advisory vote, of NextEra Energy's compensation of its named Executive Officers as disclosed in the proxy statement Issuer Company Name Meeting Date CUSIP Ticker ONEOK, Inc. May 23, 2012 OKE Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1a- James C. Day For For 1b- Julie H. Edwards For For 1c- William L. Ford For For 1d- John W. Gibson For For 1e- Bert H. Mackie For For 1f- Steven J. Malcolm For For 1g- Jim W. Mogg For For 1h- Pattye L. Moore For For 1i- Gary D. Parker For For 1j- Eduardo A. Rodriguez For For 1k- Gerald B. Smith For For 1l- David J. Tippeconnic For For Ratification of the selection of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm of ONEOK, Inc. for the year ending December 31, 2012 Issuer For For A proposal to approve additional shares for issuance under the ONEOK, Inc. Employee Stock Award Program Issuer For For A proposal to amend and restate the ONEOK, Inc. Employee Stock Purchase Plan to increase the number of shares authorized for issuance under the Plan Issuer For For A proposal to amend the ONEOK, Inc. Certificate of Incorporation to increase the number of authorized shares of common stock Issuer For For Advisory vote to approve the Company's executive compensation Issuer Company Name Meeting Date CUSIP Ticker The Southern Company May 23, 2012 SO Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1a- J. P. Baranco For For 1b- J. A. Boscia For For 1c- H. A. Clark III For For 1d- T. A. Fanning For For 1e- H. W. Habermeyer, Jr. For For 1f- V. M. Hagen For For 1g- W. A. Hood, Jr. For For 1h- D. M. James For For 1i- D. E. Klein For For 1j- W. G. Smith, Jr. For For 1k- S. R. Specker For For 1l- L. D. Thompson For For 1m- E. J. Wood III For For Ratification of the appointment of Deloitte & Touche LLP as the Company's Independent Registered Public Accounting Firm for 2012 Issuer For For Advisory vote on executive compensation Issuer Against For Stockholder proposal on Coal Combustion Byproducts Environmental Report Security Holder Against For Stockholder proposal on Lobbying Contributions and Expenditures Report Security Holder Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. June 5, 2012 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 01- Pieter Bakker 02- C. Scott Hobbs 03- Mark C. McKinley For For The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s Independent Registered Public Accountants for 2012 Issuer Company Name Meeting Date ISIN Ticker Pembina Pipeline Corporation May 22, 2012 CA7063271034 PPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1.1- Thomas W. Buchanan 1.2- Randall J. Findlay 1.3- Robert B. Michaleksi 1.4- Leslie A. O'Donoghue 1.5- Grant D. Billing 1.6- Allan L. Edgeworth 1.7- David M.B. LeGresley 1.8- Lorne B. Gordon 1.9- Jeffrey T. Smith For For To fix the number of directors of the Corporation to be elected at the meeating at nine (9) Issuer For For To appoint KPMG LLP, Chartered Accountants, as the auditors of the Corporation for the ensuing financial year at a remuneration to be fixed by the Board of Directors Issuer Company Name Meeting Date CUSIP Ticker Markwest Energy Partners L.P. June 1, 2012 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 01- Frank M. Semple 02- Donald D. Wolf 03- Keith E. Bailey 04- Michael L. Beatty 05- Charles K. Dempster 06- Donald C. Heppermann 07- Randall J. Larson 08- Anne E. Fox Mounsey 09- William P. Nicoletti For For To approve an amendment to the partnership's 2008 Long-Term Incentive Plan to increase the number of common units available for issuance under the plan from 2.5 million to 3.7 million Issuer For For Ratification of Deloitte & Touche LLP as the Partnership's Independent Registered Public Accountants for the fiscal year ending December 31, 2012 Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 29, 2012
